DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claim, filed on 10/24/2022, in response to the rejection of claims 1-20 from the non-final office action (07/22/2022), by amending claims 2-3, 5, 12, 14-15, and 19 is entered and will be addressed below.

Claim Interpretations
Applicants amendment of the “a memory disposed in the enclosure” of claims 2 and 19 into “a memory integrated into the enclosure”, “a communication port disposed in the enclosure” of claims 3, 15, and 19 into “a communication port integrated into the enclosure” and  “a second memory disposed in the enclosure“ of claim 14 into “a second memory integrated into in the enclosure”, while arguing this is supported by [0005]-[0009], [0014]-[0019], [0029], [0039], and [0042] and Figs. 1, 2, 5, and 6, Fig. 2 shows a memory 272 and a communication port 274 on the enclosure 266. However, as the memory and the communication port is electrical signal, it is considered pervasive to both inside and outside of the enclosure 266. 
Nowhere in the cited paragraph or Figures define the “integrated” means, nor describes “a memory integrated into the enclosure”, “a communication port integrated into the enclosure”, “a second memory integrated into in the enclosure”. Embedded, mechanically integrated (by glue, screw) or electrical integration, all considered read into these “integrated”. If Applicants argue that into means these components are physically inside the enclosure, please point out specific support for this interpretation.


On the other hand, “at least one sensor integrated into the enclosure” of claim 1 and 19, “an inductive charging system integrated into the enclosure“ of claim 12, the sensor 270 or the inductive charging system 502 is a solid component, it has to be physically connected to the enclosure 266 and any portion of the sensor 270 or the inductive charging system 502 “integrated into” the enclosure is considered read into the claim.

The “at least one film property includes a magnesium-to-oxygen ratio of the MgO” of claims 6, 18, and 20 is considered an intended use of the apparatus. An apparatus that is capable of determine the magnesium-to-oxygen ratio is considered read into the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended claim 12 recites “to energize the at least one sensor without external interactions”, it is not clear what exactly is “without external interactions”. For example, an external switch is excluded or not? External coil for inductive energy transfer?

Claim 12 will be examined include wireless/inductive energizing.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feltsman et al. (US 20030155234, from IDS, hereafter ‘234), in view of Tanaka et al. (US 20030182084, hereafter ‘084).
‘234 teaches some limitations of:
Claim 1: FIG. 1 depicts a semiconductor process chamber 100 that includes one embodiment of a sensor assembly 110 adapted to detect a cleared position of a utility wafer or shutter disk 114. Generally, the sensor assembly 110 is utilized to ensure that the shutter disk 114 is not in a position that would contact a substrate support 104 or a substrate 112 seated thereon during processing ([0021], the claimed “An apparatus for monitoring deposition, comprising”): 
The exemplary process chamber 100 includes a chamber body 102 and lid assembly 106 that define an evacuable process volume 160 ([0022], the claimed “a process chamber with an internal processing volume”);
A housing 116 generally covers the shutter disk port 156 to maintain the integrity of the vacuum within the process volume 160 ([0022], last sentence), The housing 116 is sealingly fastened to the chamber body 102, and in one embodiment, is continuously welded at the interface between the housing 116 and body 102 to ensure a vacuum-tight joint ([0032], last sentence, the claimed “an enclosure disposed external to the internal processing volume, the enclosure is configured to accept a shutter disk when the shutter disk is not in use in the internal processing volume”); 
The actuator 126 generally controls the angular orientation of the blade 118. Typically, the blade 118 is moved between the cleared position shown in FIG. 1 and a second position that places the shutter disk 114 substantially concentric with the substrate support 104. In the second position, the shutter disk 114 may be transferred (by utilizing the lift pins) to the substrate support 104 during the target burn-in and chamber pasting process. Typically, the blade 118 is returned to the cleared position during the target burn-in and chamber pasting process ([0029], the claimed “a shutter disk arm configured to move the shutter disk back and forth from the enclosure to the internal processing volume”);
FIG. 1 depicts a semiconductor process chamber 100 that includes one embodiment of a sensor assembly 110 adapted to detect a cleared position of a utility wafer or shutter disk 114. Generally, the sensor assembly 110 is utilized to ensure that the shutter disk 114 is not in a position that would contact a substrate support 104 or a substrate 112 seated thereon during processing ([0021], “and at least one sensor integrated into the enclosure”).
Claim 19: FIG. 1 depicts a semiconductor process chamber 100 that includes one embodiment of a sensor assembly 110 adapted to detect a cleared position of a utility wafer or shutter disk 114. Generally, the sensor assembly 110 is utilized to ensure that the shutter disk 114 is not in a position that would contact a substrate support 104 or a substrate 112 seated thereon during processing ([0021], the claimed “An apparatus for monitoring deposition, comprising”): 
The exemplary process chamber 100 includes a chamber body 102 and lid assembly 106 that define an evacuable process volume 160 ([0022]), A housing 116 generally covers the shutter disk port 156 to maintain the integrity of the vacuum within the process volume 160 ([0022], last sentence), The housing 116 is sealingly fastened to the chamber body 102, and in one embodiment, is continuously welded at the interface between the housing 116 and body 102 to ensure a vacuum-tight joint ([0032], last sentence, the claimed “an enclosure configured to be mounted external to an internal processing volume of a processing chamber, wherein the enclosure is configured to accept a shutter disk when the shutter disk is not in use in the internal processing volume”); 
FIG. 1 depicts a semiconductor process chamber 100 that includes one embodiment of a sensor assembly 110 adapted to detect a cleared position of a utility wafer or shutter disk 114. Generally, the sensor assembly 110 is utilized to ensure that the shutter disk 114 is not in a position that would contact a substrate support 104 or a substrate 112 seated thereon during processing ([0021], “at least one sensor integrated into the enclosure”),
The sensor assembly 110 is coupled to a controller 190 that interfaces with and typically controls the processing system 100. The controller 190 typically comprises a central processing unit (CPU) 194, support circuits 196 and memory 192 ([0035], the claimed “a memory integrated into the enclosure, wherein the memory is configured to accept data from the at least one sensor; and a communication port disposed in the enclosure, wherein the communication port transfers stored data from the memory or real-time data from the at least one sensor and includes wired or wireless data transfers”, note the controller 190 includes “the communication port transfers stored data from the memory” and the phrase after “or” is an optionally requirement).

‘234 does not teach the other limitations of: 
Claim 1: the at least one sensor is configured to determine at least one film property of a material deposited on the shutter disk after a pasting process in the internal processing volume.
Claim 4: wherein the at least one sensor includes a spectroscopy sensor, a film morphology sensor, or a film thickness sensor.
Claim 8: wherein the at least one sensor is configured to detect the at least one film property as the shutter disk enters the enclosure.
Claim 19: the at least one sensor is configured to determine at least one film property of a material deposited on the shutter disk after a pasting process in the internal processing volume; 
(a memory integrated into the enclosure, wherein the memory is configured to accept data) associated with the at least one film property (from the at least one sensor).

‘084 is analogous art in the field of Method For Maintaining Processor, Method Of Automatically Inspecting Processor And Method Of Automatically Resetting Processor, Method For Self-diagnosing Software For Driving Processor (title) Semiconductor devices are processed through various steps such as etching, film formation, ashing and sputtering, and these steps are executed by employing various types of semiconductor processing apparatuses. In this type of semiconductor processing application, a so-called cluster multi-chamber processing apparatus is widely utilized in the related art so that a plurality of types of processing can be executed in single apparatus ([0002]). ‘084 teaches that the inspection items also include those that can be checked only by first processing a dummy wafer or the like and then collecting the dummy wafer for measurement, such as particle measurement and film thickness measurement ([0007], 3rd sentence), Among these inspection items, the particle inspection, the film thickness inspection, the dummy transfer inspection, the test wafer processing inspection and the like need to be conducted by actually operating the processing apparatus to process a dummy wafer or a test wafer end than inspecting the processed the and the wafer or test wafer with the in-line inspection device or the like ([0061], same as shuttle disk for test deposition), At the auxiliary chamber 330, an in-line inspection device capable of conducting a wafer particle inspection and a wafer film thickness inspection is provided in addition to a pre-alignment stage used for wafer pre-alignment. It is to be noted that while the auxiliary chamber 330 is used both as the pre-alignment chamber and the in-line inspection chamber in the example presented in the figure, separate chambers may be provided for pre-alignment and in-line inspection, instead (Fig. 6, [0054], last two sentence, i.e. inspection outside of the process chamber).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added particle inspection and film thickness measurement capability of ‘084 to the housing 116 of ‘234 (as the same location as sensors 110), for the purpose of particle measurement and film thickness measurement, as taught by ‘084 ([0007], 3rd sentence).

	The combination of ‘234 and ‘084 further teaches the limitations of:
	Claims 2-3: The sensor assembly 110 is coupled to a controller 190 that interfaces with and typically controls the processing system 100. The controller 190 typically comprises a central processing unit (CPU) 194, support circuits 196 and memory 192 (‘234, [0035], obvious to connect the imported inspection device from ‘084 to the controller with memory 192, the claimed “further including: a memory integrated into the enclosure that accepts data associated with the at least one film property from the at least one sensor” of claim 2 and “further including: a communication port integrated into the enclosure that connects the memory or the at least one sensor to an external device, wherein the communication port transfers stored data from the memory or real-time data from the at least one sensor and includes wired or wireless data transfers” of claim 3, see claim interpretation above for “a memory integrated into the enclosure”).
	Claim 7: To center the position of the shutter disk, a sensor is employed on a shaft coupled to the robotic arm to detect the rotational position of the arm (‘234, [0008], last sentence, the claimed “wherein the shutter disk arm is configured to rotate the shutter disk within the enclosure such that more than one location on a surface of the shutter disk is exposed to the at least one sensor”).
Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘234 and ‘084, as being applied to claims 4 and 20 rejection above, further in view of NAGAMINE et al. (US 20160099408, hereafter ‘408) and Besser et al. (US 6610181, hereafter ‘181).
The combination of ‘234 and ‘408 does not teach the limitations of:
	Claim 5:  wherein the spectroscopy sensor includes an X-ray fluorescence (XRF) analyzer that is configured to determine the at least one film property of the material deposited on at least an upper surface the shutter disk.
	Claim 6: wherein the material is magnesium oxide (MgO) and the at least one film property includes a magnesium-to-oxygen ratio of the MgO.
Claim 20: wherein the at least one sensor includes an X-ray fluorescence (XRF) analyzer that is configured to determine a magnesium-to-oxygen ratio of MgO deposited on the shutter disk or a micro-electromechanical system sensor configured to determine thickness of a deposition layer on the shutter disk.

‘408 is analogous art in the field of MANUFACTURING METHOD FOR INSULATING FILM AND MANUFACTURING APPARATUS FOR THE SAME (title), a large-capacity magnetoresistive random access memory (MRAM) using a magnetic tunnel junction (MTJ) element ([0003]). ‘408 teaches that the surface portion of the MgO film 5 is selectively irradiated with high-energy ions (for example, Ar and O ions), based on the measured film thickness distribution, as shown in FIG. 4C. A defect occurs at a portion irradiated with the ions, and a resistance becomes small at this portion. By recognizing a portion of a smallest thickness as a criterion and irradiating a portion of a greater thickness than this with ions, the resistance distribution can be uniformed ([0026], therefore oxygen content varies depending on irradiation time. Note also XRF is capable of determine the oxygen ratio in MgO), the difference in resistance based on the difference in the film thickness of the MgO film 5 can be corrected by measuring the film thickness of the MgO film 5 formed by the sputtering, by the XRF, and irradiating the MgO film 5 with the X rays or ions in accordance with the measured film thickness. For this reason, the resistance distribution uniform in the radial direction can be obtained. This is effective when the MgO film is used as a tunnel barrier layer of the MTJ element ([0029]). ‘408’s X-rays measurement 220, 230 is inside the deposition chamber (Fig. 8).

‘181 is analogous art in the field of a method of controlling the formation of metal layers. In one illustrative embodiment, the method comprises depositing a layer of metal above a structure, irradiating at least one area of the layer of metal, and analyzing an x-ray spectrum of x-rays leaving the irradiated area to determine a thickness of the layer of metal. In further embodiments of the present invention, a plurality of areas, and in some cases at least five areas, of the layer of metal are irradiated (abstract), memory devices  …  many components of a typical field effect transistor (FET), e.g., channel length, junction depths, gate insulation thickness (col. 1, lines 14-21). ‘181 teaches that  the system 20 is comprised of a plurality of process chambers 22A, 22B, an XRF chamber or tool 24, a load/unload station 26, and a controller 28 (Fig. 1, col. 3, lines 54-56), such a tool 24 may also include a degas chamber (col. 4, lines 15-16). In short, the XRF chamber is external to the deposition chamber 22A, 22B. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added XRF, as taught by ‘408, to the housing 116 of ‘234 (same location as sensors 110), as taught by ‘181 as an external measurement chamber, for the purpose of making large-capacity magnetoresistive random access memory, as taught by ‘408 ([0003]).
Alternatively, claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘234 and ‘084, as being applied to claims 4 and 20 rejection above, further in view of ‘408, ‘181, and Vasquez et al. (US 20190392879, hereafter ‘879).
In case Applicants argue that “to determine a magnesium-to-oxygen ratio of MgO” is not an intended use.

‘879 is analogous art in the field of MAGNETIC MEMORY ELEMENT HAVING MgO ISOLATION LAYER (title), by a plasma vapor deposition (PVD) ([0042]). ‘879 teaches that  The first layer 306 is formed of a material that is the same as or similar to the material of the barrier layer 214 of the memory element pillar 202. For example, the barrier layer 214 can be formed of magnesium oxide and the first isolation layer 306 can be formed of magnesium oxide having an oxygen concentration that is within plus or minus 5 atomic percent of the magnesium oxide of the barrier layer 214 (Figs. 2-4, [0035], 2nd sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the imported XRF of ‘408 to ‘234, to determine the oxygen concentration of various layers, for the purpose of making magnetic memory element of ‘879. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘234 and ‘084, as being applied to claim 1 rejection above, further in view of Seo et al. (US 20060021578, hereafter ‘578).
The combination of ‘234 and ‘408 does not teach the limitations of:
	Claim 9: wherein the enclosure includes a movable sealing plate that divides an internal volume of the enclosure from the internal processing volume.

‘578 is analogous art in the field of Chemical Vapor Deposition Apparatus (title), a chemical vapor deposition apparatus capable of loading/unloading a shutter disk into/from a shutter chamber provided to one side of a process chamber to prevent heat from being transferred to a shower head from a heater, while maintaining a running atmosphere intact, during an idle period of a process, thereby reducing particles at performing the process and improving throughput ([0003]). ‘578 teaches that The slit 21 can isolate the process chamber 10 from the shutter chamber 20 using a door 22 which is movable up and down at an outer side of the chamber wall 10a of the shutter chamber 20 (Fig. 2, [0029]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a door which moves up and down, between the housing 116 and process chamber 100 of ‘234, for the purpose of reducing particles at performing the process and improving throughput, as taught by ‘578 ([0003]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘234, ‘084, and ‘578, as being applied to claim 9 rejection above, further in view of ‘408 and ‘181.
The combination of ‘234, ‘408, and ‘578 does not teach the limitations of:
	Claim 10: wherein the enclosure is configured to be pressurized independent of the internal processing volume such that data obtained by the at least one sensor with regard to the at least one film property is enhanced.

‘408 and ‘181 are analogous arts as discussed above. Note ‘181 teaches that such a tool 24 may also include a degas chamber (col. 4, lines 15-16, i.e. independent pressure control).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added XRF, as taught by ‘408, to the housing 116 of ‘234 (same location as sensors 110), as taught by ‘181 as an external measurement chamber with degas chamber for independent pressure control, for the purpose of making large-capacity magnetoresistive random access memory, as taught by ‘408 ([0003]).
Claims 11-17, and alternatively claim 19, are rejected under 35 U.S.C. 103 as being unpatentable over ‘234, in view of ‘084 and Larson III et al. (US 6651488, hereafter ‘488).
‘234 teaches some limitations of:
Claim 11: FIG. 1 depicts a semiconductor process chamber 100 that includes one embodiment of a sensor assembly 110 adapted to detect a cleared position of a utility wafer or shutter disk 114. Generally, the sensor assembly 110 is utilized to ensure that the shutter disk 114 is not in a position that would contact a substrate support 104 or a substrate 112 seated thereon during processing ([0021], the claimed “An apparatus for monitoring deposition, comprising”): 
The exemplary process chamber 100 includes a chamber body 102 and lid assembly 106 that define an evacuable process volume 160 ([0022], the claimed “a process chamber with an internal processing volume”);
A housing 116 generally covers the shutter disk port 156 to maintain the integrity of the vacuum within the process volume 160 ([0022], last sentence), The housing 116 is sealingly fastened to the chamber body 102, and in one embodiment, is continuously welded at the interface between the housing 116 and body 102 to ensure a vacuum-tight joint ([0032], last sentence, the claimed “an enclosure disposed external to the internal processing volume, the enclosure is configured to accept a shutter disk when the shutter disk is not in use in the internal processing volume”); 
The actuator 126 generally controls the angular orientation of the blade 118. Typically, the blade 118 is moved between the cleared position shown in FIG. 1 and a second position that places the shutter disk 114 substantially concentric with the substrate support 104. In the second position, the shutter disk 114 may be transferred (by utilizing the lift pins) to the substrate support 104 during the target burn-in and chamber pasting process. Typically, the blade 118 is returned to the cleared position during the target burn-in and chamber pasting process ([0029], the claimed “a shutter disk arm configured to move the shutter disk back and forth from the enclosure to the internal processing volume”).

‘234 does not teach the other limitations of: 
Claim 11: at least one sensor integrated into the shutter disk, the at least one sensor is configured to determine at least one film property of a material deposited on the shutter disk after a pasting process in the internal processing volume.

‘234 also teaches that A first conditioning process is known as burning-in the target. Target burn-in generally removes oxides and other contaminants from the surface of the target and is typically performed after the chamber has been exposed to atmosphere or idled for a period of time. During the burn-in process, a utility wafer or shutter disk is disposed on the substrate support to prevent deposition of target material on the support. The burn-in process generally comprises forming a plasma within the chamber and using that plasma to remove the surface layer of material from the target ([0005]), A second conditioning process is known as pasting. Pasting generally applies a covering over material deposited on chamber components during a conventional PVD process … As with target burn-in, a shutter disk is disposed on the substrate support to prevent deposition of target material thereon during the pasting process ([0006]).

‘084 is analogous art as discussed above.

‘488 is analogous art in the field of Systems And Methods Of Monitoring Thin Film Deposition (title) for monitoring thin film thickness (col. 2, line 4). ‘488 teaches that a thin film deposition sensor includes an acoustical resonator (e.g., a thin film bulk acoustical resonator) that has an exposed surface and is responsive to thin film material deposits on the exposed surface. A substrate clip may be configured to attach the thin film deposition sensor to a substrate. A transceiver circuit may be configured to enable the thin film deposition sensor to be interrogated wirelessly (abstract), Monitoring system 16 includes a thin film deposition sensor 24 that is attached to substrate 14 by a substrate clip 26, and a wireless interrogation system 28 that is configured to enable a controller 30 to wirelessly interrogate thin film deposition sensor 24 (Fig. 1, col. 4, lines 40-45), The absolute thickness accuracy of such systems is on the order of 1-2% (col. 1, lines 50-51).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added particle inspection and film thickness measurement capability of ‘084 to the housing 116 of ‘234 (same location as sensors 110), for the purpose of particle measurement and film thickness measurement, as taught by ‘084 ([0007], 3rd sentence). Furthermore, to have incorporated deposition sensor 24 on the substrate, as taught by ‘488, to the shutter disk 114 of ‘234, for the purpose of wireless interrogation and accuracy, as taught by ‘388 (col. 4, lines 44-45 and col. 1, lines 50-51).
 
The combination of ‘234, ‘084, and ‘488 further teaches the limitations of: 
Claim 12: Referring to FIG. 10, in one wireless interrogation scheme, a thin film deposition sensor may be incorporated into an RFID tag circuit 170 that includes a power converter/transceiver 172, a modulator/demodulator circuit 174, a frequency discriminator 176, and a non-volatile memory 178. Power converter/transceiver 172 rectifies an RF signal received from an interrogator circuit to provide DC power to the components of RFID tag circuit 170 (‘488, col. 10, lines 1-8, the non-contact charging to the power transceiver is inductive charging, the claimed “further comprising: a power source integrated into the shutter disk, wherein the power source is configured to energize the at least one sensor without external interactions; and an inductive charging system integrated into the enclosure, wherein the inductive charging system is configured to energize the power source for the at least one sensor when the shutter disk is placed within the enclosure”).
Claim 13: In operation, non-volatile memory 178 may send to modulator/ demodulator 174 data (e.g., a serial number) identifying the associated thin film deposition sensor (col. 10, lines 8-11, the claimed “further comprising: a first memory integrated into the shutter disk, wherein the first memory is configured to store data associated with the at least one film property from the at least one sensor”).
	Claims 14-15: The sensor assembly 110 is coupled to a controller 190 that interfaces with and typically controls the processing system 100. The controller 190 typically comprises a central processing unit (CPU) 194, support circuits 196 and memory 192 (‘234, [0035], obvious to connect the imported tag circuit 170 including the non-volatile memory 178 to the controller of ‘234 with memory 192, the claimed “further comprising: a second memory integrated into in the enclosure that accepts data associated with the at one least film property from the first memory via a wired or wireless transfer when the shutter disk is placed within the enclosure” of claim 14, and “further including: a communication port integrated into the enclosure that connects to the second memory or to the first memory, wherein the communication port transfers stored data from the second memory or first memory and is configured to perform wired or wireless data transfers” of claim 15).
	Claim 16: Referring to FIG. 9, in one embodiment, a thin film deposition sensor 150 may include an array of sensor series pairs 152, 154, 156 that are connected electrically in parallel and disposed on an elongated substrate 158 (‘488, col. 9, lines 43-46, the claimed “wherein the at least one sensor is a plurality of sensors forming a sensor array on the shutter disk”).
	Claim 17: In a typical instrumentation arrangement, the resonant frequency of a quartz crystal monitor is determined by placing the monitor in the feedback loop of an external oscillator circuit as a frequency control element. The quartz crystal monitor is connected to the oscillator circuit by a cable that extends through a vacuum feed-through in a wall of the deposition chamber. Since the equivalent electrical impedance of the quartz crystal is pure real and maximized at its parallel resonance frequency and is minimized at its series resonance frequency, the oscillator circuit tends to produce an output signal at one of the other of the crystal resonance frequencies, as determined by the external oscillator circuit (‘488, col. 1, lines 52-64, the claimed “wherein the sensor array includes a resonance array configured to determine a thickness of the material based on frequency shifts”).
	
	In case Applicants argue that ‘234 (in combination with ‘084) does not teach “a communication port disposed in the enclosure, wherein the communication port transfers stored data from the memory” of claim 19, the further combination with ‘488 clearly teaches “real-time data from the at least one sensor and includes wired or wireless data transfers” as discussed above. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘234, ‘084, and ‘488, as being applied to claim 11 rejection above, further in view of ‘408 and ‘181 (optionally with ‘879).
The combination of ‘234, ‘084, and ‘488 does not teach the limitations of:
	Claim 18: wherein the material is magnesium oxide (MgO) and the at least one sensor is configured to determine a magnesium-to-oxygen ratio of the MgO.

‘408 and ‘181 are analogous arts as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added XRF, as taught by ‘408, to the housing 116 of ‘234 (same location as sensors 110), as taught by ‘181 as an external measurement chamber, for the purpose of making large-capacity magnetoresistive random access memory, as taught by ‘408 ([0003]).

In case Applicants argue that “to determine a magnesium-to-oxygen ratio of MgO” is not an intended use. Claim 18 is optionally rejected further in view of ‘879 as discussed above.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
In regarding to 35 USC 103 rejection of claims 1-4, 7-8, and 19 over Feltsman ‘234 in view of Tanaka ‘084, Applicants argue that 
A) ‘084 “first processing a dummy wafer or the like and then collecting the dummy wafer for measurement, such as particle measurement and film thickness measurement ([0007], 3rd sentence)”, the dummy wafer is not a shutter disk, see the bridging paragraph between pages 6 and 7.
This argument is found not persuasive.
Dummy wafer and shutter disk is commonly used interchangably in the art, see, for example, US 20070022952, [0032].
Dummy wafer being tested does not take away that it is or can be reused like shutter disk. Both cover the stage.
B) for claims 2-3, a memory or communication port may utilize electricity, but they also have solid components, see the bottom of page 7.
The examiner agrees with this assertion. Therefore, either electricity connection or the solid components read into claims 2-3 based on BRI.
If Applicants amend the claim to solid components integrated into the enclosure, please point out support and provide a clear definition what the “integrated into” means with support from the Specification. 
In regarding to 35 USC 103 rejection of claim 10 over ‘234, ‘084, and Seo ‘578, further in view of Tanaka Nagamine ‘408 and Besser ‘181, Applicants argue that the degas chamber of ‘181, nothing in ‘181 suggest degas chamber of ‘181 will improve sensor data, see the bottom of page 10.
This argument is found not persuasive.
The improved/enhanced data is a property of the chamber, not a structure of the chamber. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
In regarding to 35 USC 103 rejection of claim 11-17 over ‘234, ‘084, and Larson ‘488, Applicants argue that 
A) repeat the argument of 9.A) above which has already replied above.
B) The clip-on is not “integrated into” of claim 11, see the 3rd complete paragraph of page 12.
This argument is found not persuasive.
The examiner maintains that binding two components together is a broad reasonable interpretation of “integrated into”. Applicants disclosure does not provide any explanation that “integrated into” means something more narrowly.
C) RFID circuit is not a power source of claim 12, see the bottom of page 12.
This argument is found not persuasive.
The OC has clearly set forth that 
Power converter/transceiver 172 rectifies an RF signal received from an interrogator circuit to provide DC power to the components of RFID tag circuit 170 (‘488, col. 10, lines 1-8, the non-contact charging to the power transceiver is inductive charging…)
D) the serial number send out by the non-volatile memory is not the thickness data of claim 13, see the 1st complete paragraph of page 13.
This argument is found not persuasive.
Referring to FIG. 10, in one wireless interrogation scheme, a thin film deposition sensor may be incorporated into an RFID tag circuit 170 that includes a power converter/transceiver 172, a modulator/demodulator circuit 174, a frequency discriminator 176, and a non-volatile memory 178. Power converter/transceiver 172 rectifies an RF signal received from an interrogator circuit to provide DC power to the components of RFID tag circuit 170. In operation, non-volatile memory 178 may send to modulator/demodulator 174 data (e.g., a serial number) identifying the associated thin film deposition sensor. This data is transmitted to the interrogator circuit, which is configured to recover the data. Data corresponding to response signals from frequency discriminator 176 also is transmitted to the interrogator circuit. In particular, frequency discriminator 176 preferably is implemented as a Foster-Seeley discriminator that includes a pair of diodes and a sensor FBAR operating as bandpass filter. Frequency discriminator 176 preferably is configured such that the DC output is proportional to the frequency difference between the interrogation frequency and the sensor FBAR resonant frequency and is zero when interrogated at the sensor FBAR resonant frequency. Other embodiments may include different discriminator implementations. The interrogator circuit preferably includes a servo loop that is configured to tune the interrogation signal frequency to the resonant frequency of the acoustical resonator incorporated into the thin film deposition sensor. The frequency data produced by frequency discriminator 176 may be coded as two binary values of RF/no RF and high/low. Alternatively, the frequency discriminator data may be digitized by an analog-to-digital converter, in which case the interrogator circuit may be informed of the actual output voltage of frequency discriminator 176. In some embodiments, the frequency discriminator output may be used to vary the duty cycle of a rectangular wave, where, for example, a 50% duty cycle may correspond to the sensor FBAR resonator frequency (col. 6, lines 1-36, FBAR is explained earlier as below)
a thin film deposition sensor comprising an acoustical resonator that has an exposed surface exposed and is responsive to thin film material deposits on the exposed surface … The acoustical resonator preferably is a thin film bulk acoustical resonator (FBAR). (col. 2, lines 7-15, FBAR is thin film deposition sensor that has the deposition thickness data).
Therefore, the non-volatile memory 178 includes deposition thickness data, as required by claim 13 “the first memory is configured to store data associated with the at least one film property from the at least one sensor”.

Applicants are arguing the memory 178 has to send out the thickness data, not part of claim 13. Even if Applicants amend the claim that way, if supported, it would have been obvious to use the same data communication route for serial number and thickness data. Not only ‘488 states (e.g., a serial number), it has to has to route for the thickness data to get out of the RFID tag circuit of Fig. 10. What else if it just store the data and do nothing.
E) regarding the integrated into of claims 14-15, see the bottom of page 13 to the top of page 15, this is the same argument as item 9.B) above and has already been addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5862057 is cited for using XRF (col. 11, line 27) measuring dopant concentration of successive dummy wafers (Fig. 6, col. 13, lines 30-57).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716